In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐3818 
RAMON ALVARADO, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

CORPORATE CLEANING SERVICES, INC., et al., 
                                       Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 07 C 6361 — Edmond E. Chang, Judge. 
                      ____________________ 

     ARGUED FEBRUARY 10, 2015 — DECIDED APRIL 1, 2015 
                 ____________________ 

   Before POSNER, MANION, and TINDER, Circuit Judges. 
    POSNER, Circuit Judge. The plaintiffs in this suit under the 
Fair  Labor  Standards  Act,  29  U.S.C.  §§  201,  et  seq.,  are  24 
window washers employed currently or formerly by Corpo‐
rate Cleaning Services, the defendant (along with a couple of 
executives of the company, who need not be discussed sepa‐
rately). There is a procedural hurdle to our resolving the ap‐
peal, which is by the plaintiffs from an adverse judgment in 
the district court. But we defer consideration of it to the end 
2                                                         No. 13‐3818 


of  our  opinion  because  understanding  the  hurdle  requires 
acquaintance with some of the facts germane to the substan‐
tive issue presented by the appeal. 
    CCS, as the defendant is commonly referred to, is Chica‐
go’s largest provider of window‐washing service to high‐rise 
commercial  and  apartment  buildings  (average  height  30  to 
40  stories),  along  with  some  governmental  and  other  non‐
commercial,  nonresidential  buildings, such  as hospitals  and 
museums; fewer than 1 percent  of its customers  are private 
homeowners.  See  generally  Corporate  Cleaning  Services, 
www.corporatecleaning.com  (visited  March  30,  2015,  as 
were the other websites cited in this opinion). The company 
employs about 100 window washers. 
    A  provision of the Fair Labor  Standards Act requires an 
employer  engaged  in  interstate  commerce  (as  CCS  is  con‐
ceded to be) to pay its hourly workers at least one and a half 
times their normal hourly wage for any hours they work in 
excess of 40 hours a week, 29 U.S.C. § 207(a)(1), which CCS 
has  conceded  it  has  not  done  for  the  plaintiffs  in  this  case. 
But there is an exception, pertinent to this case, that requires 
satisfaction of three conditions: the worker’s regular pay ex‐
ceeds  one  and  a  half  times  the  federal  minimum  wage  (a 
condition conceded to be satisfied by the  plaintiffs, so we’ll 
discuss it no further); “more than half his compensation for a 
representative  period  (not  less  than  one  month)  represents 
commissions  on  goods  or  services”;  and  he  must  be  em‐
ployed  by  “a  retail  or  service  establishment.”  29  U.S.C. 
§ 207(i).  So  the  issues  presented  by  the  appeal  are  whether 
CCS’s window washers are paid mostly by commission and 
whether CCS is a retail or service establishment. The district 
court  granted  summary  judgment  in  favor  of  CCS  with  re‐
No. 13‐3818                                                           3 


gard to its status as a retail or service establishment and, af‐
ter  a  three‐day  bench  trial,  ruled  in  favor  of  CCS  on  the 
commission  requirement.  And  so  the  suit  was  dismissed, 
precipitating this appeal. 
    When  CCS  receives  a  window‐washing  order,  it  calcu‐
lates the number of “points” to assign to the job based on the 
job’s complexity and the estimated number of hours that the 
window  washers  will  take  to  complete  it;  usually  each 
worker assigned to the job gets the same share of the points 
allocated to it. CCS pays each window washer the number of 
points allocated to him multiplied by a rate, specific to each 
worker, that is specified in the company’s collective bargain‐
ing agreement with the union that represents the employees, 
the Service Employees International Union (SEIU). CCS also 
uses the number of points assigned to a job to determine the 
price it charges to customers; naturally it uses a higher ratio 
of  dollars  per  point  for  setting  its  price  for  customers  than 
for compensating its employees, so that it can make a profit. 
And CCS regularly makes price adjustments, such as adding 
the  costs  of  permits  and  equipment  rentals,  rounding  the 
price  to  the  nearest  $25  increment,  and  reducing  the  price 
because of competition or a desire to maintain good relations 
with  customers.  These  adjustments  cause  the  percentage  of 
the  price  attributable  to  window  washers’  compensation  to 
vary from job to job. 
    The annual pay of those plaintiffs employed throughout 
2007 (the year the suit was filed) ranged from approximately 
$40,000  to  $60,000.  Although  the  collective  bargaining 
agreement contains a provision entitling the window wash‐
ers  to  be  paid  by  the  hour  and  thus  (as  hourly  workers)  to 
receive  overtime  pay,  apparently  the  union  has  never  tried 
4                                                       No. 13‐3818 


to  enforce  this  provision,  and—apparently  content  with  the 
company’s compensation system—has kept its hands off this 
litigation.  Apart  from  the  plaintiffs,  the  window  washers 
employed by CCS appear to be content with the challenged 
compensation system as well. CCS distributed written notice 
to them that they were entitled to hourly and overtime pay‐
ment,  yet  except  for  a  six‐month  period  (December  2007  to 
June 2008) they chose the points‐based system of compensa‐
tion instead. 
    The  company  doesn’t  call  its  compensation  system  a 
“commission” system, but instead a “piece‐rate” (or, equiva‐
lently, “piecework”) system, which is not subject to the sec‐
tion 207(i) exemption. See 29 U.S.C. § 207(g). But the nomen‐
clature is not determinative; the “word [‘commission’] need 
not be used for the exemption to be applicable.” Yi v. Sterling 
Collision Centers, Inc., 480 F.3d 505, 508 (7th Cir. 2007). There 
are  real  differences  between  the  two  compensation  systems 
(commission  and  piecework),  and  the  reality,  which  over‐
comes  the  nomenclature,  is  that  CCS’s  system  is  a  commis‐
sion  system.  In  a  piece‐rate  system  a  worker  is  paid  by  the 
item produced by him: so much per scarf, for example, if his 
job is to make scarves. In a commission system he is paid by 
the sale—so if he works for a shoe store he’s paid a specified 
amount per pair of shoes that he sells. Thus the scarf worker 
is paid for making scarves even if they haven’t been sold—
that is, even if he’s producing for inventory—while the shoe 
salesman is paid only when he  makes a sale. In the present 
case, as in the shoe‐store example, the window washers are 
paid  only  if  there’s  been  a  sale,  namely  a  sale  of  window‐
washing service to a building owner or manager. 
No. 13‐3818                                                           5 


     The  parties’  briefs  spill  much  ink  over  whether  a  com‐
mission  system  requires  that  the  compensation  bear  an 
“identifiable and consistent correlation” to the price charged 
to customers or that the compensation just be “proportional 
and  correlated”  to  the  price.  The  plaintiffs  urge  the  former, 
the  defendant  the  latter,  as  the  latter  is  a  more  accurate  de‐
scription of CCS’s compensation system. Our decision in Yi, 
cited earlier, which involved auto repair, supports CCS’s po‐
sition. As in this case, the employer in Yi made adjustments 
to  the  price  of  its  service  for  such  things  as  differences  in 
costs  of  materials  used.  The  adjustments  made  the  percent‐
age of the price attributable to its auto mechanics’ compensa‐
tion  vary  from  repair  to  repair.  We  held  that  this  didn’t  in‐
validate  the  compensation  system  as  a  commission  system. 
Yi v. Sterling Collision Centers, Inc., supra, 480 F.3d at 509–10. 
The Third Circuit agreed. Parker v. NutriSystem, Inc., 620 F.3d 
274,  283  (3d  Cir.  2010)  (“we  decline  to  adopt  a  test  that  re‐
quires a commission, under § [20]7(i), to be strictly based on 
a percentage of the end cost to the consumer”). We are una‐
ware of any contrary authority. 
    A  more  important  consideration  is  that  commission‐
compensated work involves irregular hours of work. See Yi 
v. Sterling Collision Centers, Inc., supra, 480 F.3d at 510; Mech‐
met  v.  Four  Seasons  Hotels,  Ltd.,  825  F.2d  1173,  1176–77  (7th 
Cir. 1987); Gieg v. DDR, Inc., 407 F.3d 1038, 1045–46 (9th Cir. 
2005). An employee who is paid by the sale is not a commis‐
sion worker if his sales are made at a uniform rate (e.g., one 
sale  per  hour),  so  that  the  ratio  of  his  hours  worked  to  his 
pay is constant. For in that case his pay is effectively hourly. 
That’s  why  piece‐rate  workers  are  not  within  the  commis‐
sion exception: because they keep producing even when no 
sale  is  imminent,  the  relation  between  the  hours  they  work 
6                                                      No. 13‐3818 


and their output tends to be constant. But CCS’s employees 
can work only when CCS is hired to wash a building’s win‐
dows.  Employment  necessarily  is  irregular  (rather  than  the 
standard eight‐hour workday) because of the peculiar condi‐
tions of the window‐washing business. Washing the outside 
of  windows  of  tall  buildings  while  standing  on  scaffolds  or 
dangling from harnesses is dangerous work and CCS is just‐
ly  proud  of  its  excellent  safety  record.  That  record  necessi‐
tates  irregular  work  time  by  its  employees.  The  largest 
source  of  danger  to  high‐rise  window  washers  is  weather; 
window washers do not wash the outside of windows (and 
it is the outside that requires the most frequent washing) in 
high winds, rain, snow, sleet, or freezing temperatures. An‐
other  reason  that  work  slackens  off  in  the  winter  months  is 
that  managers  of  residential  buildings  often  will  not  allow 
window washing before 9 a.m., in order to avoid disturbing 
the residents; a late start, coupled with the early darkness on 
winter  days,  shrinks  the  amount  of  time  window  washers 
can work. And obviously there is no production of window 
washing  for  inventory,  which  would  allow  CCS  to  smooth 
out  these  fluctuations  in  working  hours.  There  is  so  little 
work  during  much  of  the  winter  than  many  of  the  workers 
take  long  vacations  in  Mexico.  (Oddly,  most  of  CCS’s  win‐
dow  washers  come  from  a  single  small  town  in  Mexico—
Villa Garcia de la Cadena. See Vicki Cox, “Window Washer 
Scrubs  Chicago  Skyline,”  American  Profile,  July  25,  2012, 
http://americanprofile.com/articles/chicago‐window‐w
asher—a colorful account of a Chicago window washer from 
that Mexican town.) 
  The  window  washers  make  up  for  this  slack  by  often 
working  more  than  eight  hours  a  day  during  spring,  sum‐
mer,  and  fall,  though  even  in  those  months  there  are  times 
No. 13‐3818                                                          7 


when they can’t work eight hours a day, whether because of 
other  work  being  done  on  the  building,  the  manager’s  fail‐
ure to notify residents of the window washing, a slowdown 
in demand for CCS’s services by building owners or manag‐
ers,  or,  most  exotically,  attacks  on  the  window  washers  by 
peregrine  falcons.  Formidable  predators  whose  speed  of 
flight can exceed 200 miles an hour, these birds build nests, 
for breeding and taking care of their fledglings, on the roofs 
of tall buildings in Chicago. When a nesting falcon sees win‐
dow washers high on its building, near its nest, it may attack 
them, thus preventing them from completing their work. For 
a live video of such an attack, see “Falcons Attack Window 
Washers  2,”  YouTube,  www.youtube.com/watch?v=e2Mvg
GA8Q7I. 
    The result of these impediments to steady work is that a 
window washer can’t count on working 40 hours each week 
for  an  entire  year.  This  is  the  reason  for  exempting  his  em‐
ployer from the requirement of paying the worker time and 
half for overtime. Suppose the hourly wage in two separate 
businesses  is  an  identical  $15.  In  one  business  the  work  is 
steady  and  the  worker  works  2000  hours  a  year  ($15  per 
hour x 40 hours x 50 weeks = $30,000). There is no overtime, 
so no requirement of time and a half pay ($22.50) per over‐
time hour. In the other business the worker also works 2000 
hours a year, but he does no work at all for 10 weeks of the 
year  and  in  the  remaining  40  weeks  (we’re  assuming  that 
both workers take a two‐week unpaid vacation) he works 50 
hours a week. Were he entitled to overtime for 10 hours each 
week for the 40 weeks he works, his total wages for the year 
would  be  $15  per  hour  x  40  hours  (=  $600)  +  $22.50  x  10 
hours (= $225), a total of $825 a week, which times 40 weeks 
equals $33,000. In this example, both workers work the same 
8                                                        No. 13‐3818 


number  of  hours  a  year,  at  the  same  job,  but  the  one  who 
works irregular hours is paid 10 percent more. That doesn’t 
make  any  sense.  The  anomaly,  which  we  said  in  Yi  is  “the 
rationale  for  the  commission  exemption  from  the  FLSA’s 
overtime  provision,”  Yi  v.  Sterling  Collision  Centers,  Inc.,  su‐
pra,  480  F.3d  at  508,  is  avoided  by  recognizing  that  the  sec‐
ond  set  of workers,  corresponding  to  our window  washers, 
are commission workers and therefore have no statutory en‐
titlement to overtime pay. 
    But to prevail  CCS must show not only  that  its  employ‐
ees are  paid  by  commission, but also that  the  company is a 
retail or service establishment, terms not defined in the stat‐
ute. A “retail establishment” sounds like a store, which CCS 
is not; “service establishment” is much broader. CCS is sell‐
ing a service, not goods, and that as we’ve seen is supportive 
of  the  exemption.  Demand  for  services  often  varies,  and 
when  demand  drops  the  seller  cannot  make  up  for  it,  as  a 
maker  of  goods  can  do,  by  producing  for  inventory  rather 
than for immediate sale. 
    As  a  service  establishment  CCS  meets  the  “retail  or  ser‐
vice  establishment”  requirement  in  section  207(i).  If  that 
weren’t  enough  (though  it  is),  CCS  is  probably  best  de‐
scribed as a retail service establishment. It sells its window‐
cleaning services to building owners and managers; they are 
the ultimate customers; they do not resell the window clean‐
ing,  and  therefore  CCS  is  not  a  wholesaler.  No  doubt  the 
building  owners  and  managers  pass  on  (so  far  as  market 
conditions  allow)  the  cost  of  window  cleaning  to  the  occu‐
pants of the building. But that is not resale. It would be ab‐
surd to suggest that a dealer in motor vehicles, when it sells 
a truck to a moving company, is “wholesaling” the truck be‐
No. 13‐3818                                                         9 


cause the buyer will doubtless try to recover the cost of the 
purchase  in  the  price  he  charges  for  his  moving  services, 
which  utilize  the  truck.  The  opinions  cited  to  us  as  being 
contrary—Gray v. Swanney‐McDonald, Inc., 436 F.2d 652, 653–
54 (9th Cir. 1971); Goldberg v. Furman Beauty Supply, Inc., 300 
F.2d  16,  18–19  (3d  Cir.  1962);  Goldberg  v.  Warren  G.  Kleban 
Engineering Corp., 303 F.2d 855, 857–59 (5th Cir. 1962); Mitch‐
ell  v.  Sherry  Corine  Corp.,  264  F.2d  831,  834–35  (4th  Cir. 
1959)—involve  a  different  statutory  exemption  from  the 
commission exemption. See 29 U.S.C. § 213(a)(2); Idaho Sheet 
Metal Works, Inc. v. Wirtz, 383 U.S. 190, 192–94 (1966). Section 
213(a)(2)  is  an  exemption  for  intrastate  businesses  from  the 
Fair Labor Standards Act’s overtime and wage requirements. 
Although  two  congressional  reports  discussing  the  amend‐
ment that  added the  commission  exemption to the  Act said 
that  “retail  or  service  establishment”  is  defined  in  section 
213(a)(2), S. Rep. 145, 87th Cong., first session, p. 27; H.R. 75, 
87th Cong., first session p. 9, the reports are not the law and 
don’t explain why a definition meant for the intrastate busi‐
ness exemption should also apply to the commission exemp‐
tion; the two provisions serve different. 
    An additional reason to classify CCS as a retailer is that it 
sells  its  service  to  building  owners  and  managers  by  the 
building; it doesn’t make a new contract for each window on 
each  building.  Judged  by  the  unit  of  sale  recognized  in  the 
industry, then, CCS is a retailer. Consider by way of analogy 
a  small  jeweler  selling  pearl  necklaces  to  consumers.  The 
jeweler would not be considered a wholesaler of pearls just 
because each necklace contains more than one pearl. 
   The  plaintiffs  argue  that  the  sale  of  window‐washing 
services  to  managers  of  tall  buildings  “lacks  a  retail  con‐
10                                                           No. 13‐3818 


cept,”  whatever  that  might  mean.  The  phrase  is  found  in  a 
Department  of  Labor  regulation,  29  C.F.R.  §  779.317,  which 
states that 
      There are types of establishments in industries where it 
      is  not  readily  apparent  whether  a  retail  concept  exists 
      and whether or not the exemption can apply. It, there‐
      fore, is not possible to give a complete list of the types 
      of establishments that have no retail concept. It is pos‐
      sible,  however,  to  give  a  partial  list  of  establishments 
      to which the retail concept does not apply. This list is 
      as follows: 
       
      Accounting firms. 
      Adjustment and credit bureaus and collection agencies 
      Advertising agencies including billboard advertising. 
      Air‐conditioning and heating systems contractors. 
      Aircraft and aeronautical equipment; establishments 
        engaged in the business of dealing in. 
      Airplane crop dusting, spraying and seeding firms. 
      Airports, airport servicing firms and fixed base 
        operators. 
      Ambulance service companies. 
      Apartment houses. 
      Armored car companies. 
      Art; commercial art firms. 
      Auction houses 
      Auto‐wreckersʹ and junk dealersʹ establishments 
      Automatic vending machinery; establishments 
        engaged in the business of dealing in.
No. 13‐3818                                                         11 


(Citations omitted.) The list goes on and on. We’ll stop with 
the  A’s.  There  is  no  reference  to  window  washing  (though 
“loft buildings or office buildings, concerns engaged in rent‐
ing and maintenance of” is included), and, more important, 
no  explanation  for  the  choice  of  which  firms  to  describe  as 
lacking a retail concept. Most of them sell goods and services 
to  the  actual  user  of  the  service  or  product,  rather  than 
wholesaling them to a retailer who will resell them to the ac‐
tual  user.  We  have  seen  that  allowing  CCS  to  claim  the  ex‐
emption  for  commission  sales  fits  the  rationale  for  the  ex‐
emption. 
     The Department of Labor, in an amicus curiae brief that 
it  has  filed  in  this  case,  embraces  the  plaintiffs’  argument 
that the building managers who buy CCS’s cleaning services 
“resell” them to the building’s occupants, as if the managers 
were  buying  mops  that  they  planned  to  resell  to  the  occu‐
pants.  The  Department  accuses  the  district  court  of 
“declin[ing]  to  defer  to  the  Department’s  list  of  businesses 
lacking a retail concept,” found in the regulation, but as we 
said window washing is not in the list. The brief states that 
sale to the “general public” is “a fundamental characteristic 
of  a  retail  or  service  establishment,”  but  many  retailers  sell 
to narrow segments of the public: think of sellers of hospital 
supplies, or of judges’ robes, or of body bags. 
    Nowhere does the Department engage with the primary 
reason  for  treating  CCS’s  window  washers  as  commission 
workers—their  irregular  work  hours.  Nowhere  does  it  sug‐
gest that the window washers will be better off if paid over‐
time, which could induce the  company to reduce its hourly 
wage  (for  that  wage  is  far  above  the  minimum  wage).  The 
Department  seems  obsessed  with  its  incomplete,  arbitrary, 
12                                                         No. 13‐3818 


and  essentially  mindless  catalog  of  sellers  lacking  “a  retail 
concept”—a  catalog  that,  to  repeat,  despite  its  inordinate 
length does not include window washing. The brief cites de‐
partmental  regulations  that  attempt  to  define  a  “retail  or 
service  establishment”  by  listing  factors  of  dubious  rele‐
vance, such as that “75 per centum of [its] annual dollar vol‐
ume of sales of goods or services (or of both) is not for resale 
and is recognized as retail sales or services in the particular 
industry,”  29  C.F.R.  §  779.312,  or  that  the  establishment 
“serves the everyday needs of the community in which it is 
located.”  29  C.F.R.  § 779.318.  We  don’t  see  the  connection 
between  these  criteria  and  the  reasons  for  excusing  certain 
employers  from  the  overtime  provision  of  the  Fair  Labor 
Standards Act. But nor does CCS fail to satisfy these criteria. 
    It’s  no  surprise,  by  the  way,  that  there  is  no  connection. 
The  Department’s  definition  comes  from  section  213(a)(2), 
which as we’ve noted was the intrastate business exemption. 
This  definition  made  sense  in  that  context:  if  Congress’s 
purpose  was  to  exempt  local  mom  and  pop  stores  from 
wide‐sweeping  federal  labor  legislation  (and  not  just  from 
the overtime requirement), courts would want to ensure that 
most  of  the  local  stores’  output  would  remain  within  the 
state—in  other  words  that  they  are  operating  on  a  small 
scale in the community. The Department of Labor and some 
courts, see Gieg v. DDR, Inc., supra, 407 F.3d at 1047–49; Reich 
v. Delcorp, Inc., supra, 3 F.3d at 1183 (8th Cir. 1993); Martin v. 
The  Refrigeration  School,  Inc.,  968  F.2d  3,  6–8  (9th  Cir.  1992), 
have  woodenly  ported  the  definition  from  section  213(a)(2) 
to the commission exemption with no sensitivity to the very 
different purpose of that exemption. 
No. 13‐3818                                                        13 


    The  plaintiffs  make  other  arguments,  but  what  all  their 
arguments have in common is that they are decoupled from 
any  plausible  concern  with  the  welfare  of  CCS’s  window 
washers.  They  point  out  that  one  purpose  of  the  overtime 
provision  of  the  FLSA  is  to  encourage  employers  to  spread 
out full‐time work among different employees. Fair enough; 
but  giving  CCS’s  window  washers  overtime  pay  wouldn’t 
further that purpose because it hasn’t been shown that they 
are on average working more than 2,000 hours a year (50 40‐
hour  work  weeks).  A  second  purpose  of  requiring  added 
pay for overtime is, by discouraging employers from requir‐
ing their workers to work overtime, to reduce workplace in‐
juries  stemming  from  fatigue.  But  CCS  has  achieved  an  ad‐
mirable  safety  record  without  paying  its  workers  for  work‐
ing  overtime.  Finally  the  requirement  of  paying  extra  for 
overtime is said to be a boon to low‐wage workers. But the 
plaintiffs  aren’t  low‐wage  workers;  their  yearly  income,  as 
we said, is between $40,000 and $60,000. 
     So  the  window  washers  are  well  paid.  And  because  of 
their  skills,  strength,  and  daring,  and  CCS’s  concern  with 
safety  (not  only  the  workers’  safety,  but  the  safety  of  pass‐
ersby on the sidewalks far beneath the workers and thus far 
beneath their scaffolds and equipment), their dangerous jobs 
are  actually  safe;  and  their  irregular  hours  of  work  enable 
them to enjoy warmth and family in Mexico when it is win‐
ter in Chicago. It is no surprise that most of the workers, and 
their union, want nothing to do with the plaintiffs’ case. 
   It  remains  to  consider  the  procedural  hurdle  that  we 
mentioned  at  the  outset  of  this  opinion.  Ten  days  after  the 
appeal  was  argued,  the  parties  filed  a  joint  stipulation  to 
dismiss  it  pursuant  to  Rule  42(b)  of  the  appellate  rules. 
14                                                      No. 13‐3818 


Normally  such  stipulations  are  accepted  and  the  appeal 
dismissed,  though  we  can  decline  to  do  so  if  necessary  to 
avoid  an  injustice,  and  especially  to  “protect  the  rights  of 
anyone who did not consent to the dismissal.” Safeco Ins. Co. 
of America v. American Int’l Group, Inc., 710 F.3d 754, 755 (7th 
Cir.  2013);  see  also  Noatex  Corp. v.  King  Construction  of  Hou‐
ston, L.L.C., 732  F.3d 479, 487 (5th  Cir.  2013); Suntharalinkam 
v.  Keisler,  506  F.3d  822,  827 (9th  Cir.  2007)  (en  banc) 
(Kozinski, J., dissenting); American Automobile Manufacturers’ 
Association  v.  Massachusetts  Department  of  Environmental  Pro‐
tection, 31 F.3d 18, 22 (1st Cir. 1994). 
     After  initially  accepting  the  stipulation,  we  became  con‐
cerned  about  whether  it  had  received  the  actual  consent  of 
all  24  plaintiffs.  Remember  that  the  plaintiffs  consist  of  24 
former and present employees of CCS, that many (maybe all, 
for all we know) come from the same small town in Mexico, 
and  that  they  return  there—the  ones  not  yet  retired  mainly 
in the winter, when the window washing business in Chica‐
go is slow (this winter in Chicago was savage)—to visit with 
family.  We  wondered  whether  they  had  all  been  consulted 
about,  and  agreed  to,  the  stipulation.  We  therefore  ordered 
the mandate recalled and the parties ordered to verify to us 
that each of the 24 plaintiffs had consented to the stipulation 
and to any settlement underlying it. 
     The parties have now filed statements in response to our 
order.  The  defendant  expresses  no  opinion  on  whether  the 
plaintiffs consented to the stipulation to dismiss their appeal. 
It  states:  “There  is  no  written  settlement  agreement  among 
the parties. [CCS] agreed to the proposed stipulation to dis‐
miss conditioned upon the payment of certain costs incurred 
in  connection  with  the  appeal,  which  were  in  fact  paid.” 
No. 13‐3818                                                       15 


This, if true, means that the plaintiffs not only received noth‐
ing in exchange for abandoning their suit, but that they paid 
the defendant “certain costs.” The plaintiffs’ statement in re‐
sponse  to  our  order  says  that  “the  agreement  between  the 
Parties provided that Defendants would receive payment of 
a  compromised  amount  of  litigation  costs  and  that  the  case 
would  be  dismissed.  There  was  no  written  settlement 
agreement  between the Parties.” There  is also no  indication 
that the Department of Labor was consulted, despite its hav‐
ing filed an amicus curiae brief in support of the plaintiffs. 
   The  statement  goes  on  to  say  that  the  plaintiffs’  lawyer 
“communicated  with  and  obtained  authority  from  each  of 
the 24 Plaintiffs.” However, it is apparent from the statement 
that  the  only  communications  were  by  telephone  and  that 
there is no record of what was said by either party to any of 
the  telephone  calls—no  record  either  of  what  the  plaintiffs 
were told or what they said in reply.  
    Although  the  plaintiff’s  attorneys,  in  paying  to  dismiss 
their own case (for remember their agreeing to pay some of 
the  defendants’  costs),  may  be  thinking  that  they  might  do 
better re‐trying the issue in a new case, that’s a type of stra‐
tegic behavior that we do not encourage. As Judge Kozinski 
explained in Suntharalinkam v. Keisler, supra, 506 F.3d at 828, 
the fact “that petitionerʹs counsel has filed a motion that can 
do his client zero good, and possibly great harm, for no ap‐
parent  reason  other  than  to  avoid  an  adverse  ruling  that 
would  affect  other  parties  in  other  cases,  militates  strongly 
against exercising our discretion in favor of granting the mo‐
tion at this late date.” 
    Recently, in a parallel situation, we denied a joint motion 
to dismiss an appeal pursuant to Rule 42(b), concluding that 
16                                                        No. 13‐3818 


“it  would  be  irresponsible  to  dismiss  th[e]  case  without  re‐
view.”  Americana  Art  China  Co.,  Inc.  v.  Foxfire  Printing  & 
Packaging,  Inc.,  743  F.3d  243,  246  (7th  Cir.  2014).  And  so  it 
would  be  here,  where  we  are  asked  to  endorse  a  most  un‐
professional way of attempting to end a litigation. But little 
purpose would be served by our instituting a proceeding to 
determine whether the plaintiffs gave meaningful consent to 
the dismissal of their case and to payment of some of the de‐
fendant’s  costs.  True,  we  don’t  know  whether  those  costs 
were  actually  borne  by  the  plaintiffs.  They  may  have  been 
borne  by  the  plaintiffs’  attorneys,  who,  anticipating  an  ad‐
verse opinion, may have concluded that paying the defend‐
ant’s  costs  was  the  lesser  evil  compared  to  having  to 
acknowledge  an  adverse  ruling  on  their  appeal.  For  it  is 
plain from the analysis in this opinion that the plaintiffs’ ap‐
peal  must  fail  on  the  merits.  Having  recalled  the  mandate, 
we retain jurisdiction and can decide the merits, and the is‐
suance  of  our  opinion  (which  was  on  the  verge  of  comple‐
tion  when  the  stipulation  was  filed)  provides  the  cleaner 
method of disposing of the case. We remain troubled, how‐
ever, by the unexplained provision regarding compensation 
of  some  of  the  defendant’s  costs.  We  therefore  order  the 
stipulation dissolved, but the judgment of the district court 
                                                            AFFIRMED.